PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/213,720
Filing Date: 7 Dec 2018
Appellant(s): Micron Technology, Inc.



__________________
Anup A. Suresh Reg # 65,338
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 26 April 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 30 November 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellants remarks A. Discussion of the rejection of claims 1, 4, 5, 8-10 and 16-10 under 35 U.S.C. § 103(a) on pages 14-16 of the appeal brief have been considered and are deemed not persuasive for the following reasons.

(A) Appellant argues “In the Office Action at pages 10-11, the Examiner alleges ( without basis or taking official notice) that a person having ordinary skill in the art at a time before the invention would have modified the system of Seroff to make the full system portable, and this modified system reads on the memory sub-system of claim 1. Specifically, the Examiner alleges that the host controller 314 (which is part of the host 302) teaches the memory sub-system controller of claim 15, each of the NVM packages 304a-304n teaches a memory component of claim 16, the memory controller 306 of the NVM package 304a teaches a media controller of claim 17, each of the memory die 312a-n teaches a set of memory die of claim 18, the internal channels 526a-526p (similar to326a-326p) teaches the memory channel interfaces of claim 19, and the internal channel multiplexer 542 (similar to 342) teaches both a first and a second multiplexer of claim 110” [see Appeal Brief Pg. 14].

In response to Appellant’s argument (A), Examiner respectfully disagrees. As cited previously [see Non-Final Rejection response to arguments dated 24 February 2021], Seroff discloses a system that stores data from a host in a plurality of available NVM packages, primarily using the Host Controller 314 to control the number of channels connecting the host to the various NVM packages, and the number of channels inside of each NVM package used to communicate between the respective Memory Controller 306 and Memory die 1-1 through 1-p. Examiner contends that the Host Controller of 314 performs all of the functions of the claimed Memory sub-system controller, with the exception of using a serial advanced technology attachment (SATA) interface to the host. The primary distinction previously argued by Appellant [see Applicant Arguments/Remarks Made in an Amendment dated 23 December 2020] is the location of the cited Host Controller 314 (host) with the claimed Memory sub-system controller (memory subsystem). Appellant has not supplied any counter argument to the definition previously provided by Examiner of a subsystem [see Non-Final Rejection response to arguments dated 24 February 2021 pages 2-3], therefore Examiner maintains that a subsystem is merely a smaller portion of a larger system without being inherently remote or separate. In addition, while Fig. 3 of Seroff depicts a host that is separate from the various NVM packages, this is not a requirement of the system. Seroff teaches in [0019] “NVM package 104 may be part of and/or separate from host 102. For example, host 102 can be a board-level device and NVM package 104 can be a memory package that is installed on the board-level device”. Therefore, in one embodiment, the memory subsystem depicted below in annotated Fig. 3 of Seroff would be a single board-level device integrated into the host. As the functionality of the system is not impacted by the particular physical layout of the structure, Examiner holds that there is not a patentable distinction between the various physical layouts.

    PNG
    media_image2.png
    523
    967
    media_image2.png
    Greyscale

Figure 1 Annotated Seroff Fig. 3

	Appellant argues (B) “However, the Examiner's application of Seroff to claim 1 is logically flawed. Firstly, "a plurality of memory components [ coupled to the memory sub-system controller], each memory component comprising a media controller and a memory circuit package coupled to the media controller" and the Examiner fails to indicate what teaches or suggest a "memory circuit package" as recited by claim 1. Quite the contrary, the Examiner merely notes that "Seroff teaches a system that includes a plurality of memory components (NVM Packages 304a-n). Each Package contains a controller 306 coupled to memory die 312a-n, and controller 306 contains Processor 520 (media controller))" and mentions nothing with respect to the memory circuit package” [see Appeal Brief Pg. 14].

In response to Appellant’s argument (B), Examiner respectfully disagrees. As cited in the previous rejections, Seroff discloses a system that stores data from a host in a plurality of available NVM packages (memory circuit package), and as can be seen in Fig. 3 of Seroff, each NVM package contains a controller 306 (media controller) and memory die 312a-n (sets of memory die). Within each controller 306 (media controller) is at least one multiplexer (MUX), such as the one depicted in Fig. 5 in which the specific components of controller 306 are shown in more detail. While Fig. 5 of Seroff only depicts a single internal MUX, Seroff explicitly teaches that any number of MUX can be used [see Seroff [0045] “According to some embodiments, memory controller 606 may also include one or more memory channel MUXs (e.g., internal channel MUX 542 of FIG. 5) as described in more detail below in connection with FIG. 7”]. As the methods of how to control a MUX are well understood in the field, Seroff does not explicitly teach the pin-out of the MUX. The claimed MUX have two states, single input or dual input. The number of control signals in a MUX is determined by n-1 (with the sole exception of a not gate style MUX), where n is the number of signals to be switched between. In this instance, n is 2, therefore the number of required control inputs is calculated with 2-1, which in this instance is 1. Thus, as only a single control input is required to control each MUX, there would only be a single control signal from processor 520 to each MUX, or in other words each MUX has one external connection (pin) for control that is coupled to the processor 520. The NVM Packages 304a-n of Seroff therefore teach all claimed features of a memory circuit package and is thus proper. 

Appellant argues (C) “However, even if we were to assume the host controller 106 reads on the memory sub-system controller of claim 1 and the memory controller 106 reads on the media controller of claim 1, the Examiner fails to indicate where Seroff actually teaches or suggests the host controller 106 generating a request to adjust channel count for sending to the memory controller 106. A host controller 106 merely controlling a switch on the host 102 that toggles between a number of channels is not the same as generating an explicit request for a media controller to adjust the active memory channel count. 
Additionally, the Examiner alleges that "the memory controller can associate the active external interfaces with one or more internal communications channels that are ... coupled to NVM dies . .. . [T]he memory controller may ... activate a number external interfaces and pair each external interface with a single internal communications channel"12 of Seroff teaches "a memory sub-system controller. .. compris[es] a processing device that is configured to perform operations that comprise: ... sending the second request [to adjust the active memory channel count of the individual memory component] to the media controller of the individual memory component." However, even if we were to assume the host controller 106 reads on the memory sub-system controller of claim 1 and the memory controller 106 reads on the media controller of claim 1, the Examiner fails to indicate where Seroff actually teaches or suggests the host controller 106 sending a request to adjust the active memory channel count of the individual memory component to the media controller of the individual memory component. The Examiner merely points to the memory controller associating active external interfaces with one or more internal communications channels” [see Appeal Brief Pg. 15].

In response to Appellant’s argument (C), Examiner respectfully disagrees. As cited in the previous rejections, Seroff discloses a system that stores data from a host in a plurality of available NVM packages using a varying combination of interface channels. As taught by Seroff [see [0024] of Seroff], the host controller (Memory sub-system controller) controls all operations of each NVM package which are initiated by the host. The host controller first determines a number of channels to use to connect to each NVM package, and then also determines how many memory die (internal channels) will be routed through the NVM package to the external channels between the host and the NVM package. Seroff then teaches, [see [0053] of Seroff], that each external channel can be connected through the internal channel MUX to any number of memory die. The connections between the internal channel MUX and the memory die are internal channels, and by varying the number of connections, the number of internal channels is adjusted. This is also discussed in [0049] of Seroff [Seroff “[0049] Memory controller 706 can also include memory channel MUXs 740, 742, 744, and 746, which can provide a number of possible routing paths through memory controller 706 for communication between a host and NVM dies using external channels 716a-b and internal channels 726ab. Alternative routing paths can add flexibility to a memory system incorporating memory controller 706 by allowing memory controller 706 to deactivate one or more memory controller components while maintaining point-to-point communication between a host and NVM dies”). Therefore Seroff teach all claimed features and is thus proper.

Appellant argues (D) “However, claim 1 recites "a single external pin [of a memory circuit package] to receive a control input from the media controller," and the Examiner failed to provide any details regarding what teaches the memory circuit package of claim 1, and the Examiner discusses "Host controller (memory sub-system controller) ... and to use a single external pin for the command interface in the memory circuit package" but this limitation relates to a single external pin of a memory circuit package to receive control input from a media controller” [see Appeal Brief Pg. 16].

In response to Appellant’s argument (D), Examiner respectfully disagrees. Examiner notes that Appellant appears to have misconstrued Examiner’s previous remarks, as the cited portion above was not used to teach the features that Appellant alleges. Examiner’s actual reasoning for the above feature can be found on Pg. 11 of previous Non-Final Office Action mailed 23 November 2022, “Regarding the use a single external pin for the command interface in the memory circuit package, at least one pin is required to transmit the command as taught by Seroff. As serial command interfaces are well known in the art, it would be obvious to a person of ordinary skill in the art to use a single pin for the control signal taught by Seroff”. As addressed above, the NVM Packages 304a-n of Seroff teaches all claimed features of a memory circuit package. The claimed MUX have two states, single input or dual input. The number of control signals in a MUX is determined by n-1 (with the sole exception of a not gate style MUX), where n is the number of signals to be switched between. In this instance, n is 2, therefore the number of required control inputs is calculated with 2-1, which in this instance is 1. Thus, as only a single control input is required to control each MUX, there would only be a single control signal from processor 520 to each MUX, or in other words each MUX has one external connection (pin) for control that is coupled to the processor 520.



    PNG
    media_image3.png
    285
    192
    media_image3.png
    Greyscale

Fig. 2 Example 2-1 MUX with single selector pin found at https://en.wikipedia.org/wiki/Multiplexer

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
Conferees:
/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132
                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.